Hawkins, J. (dissenting).
I dissent and vote to reverse the orders and grant the motions to vacate the judgments of conviction.
Fortunately, the unadorned common issue presented by *315these three appeals is most rare: should convictions, one after a jury trial and two by guilty pleas, be set aside upon it being established that each of the three defendants was represented by a rank impostor—a layman—one Albert Silver, who presumed to act as a duly admitted attorney, who purported to be a lawyer but, in fact, never completed law school, never passed a Bar examination and had never been admitted to practice in this or any other jurisdiction? Appropriately, each of these appeals invokes the revived writ of error coram nobis. The modality sought is singularly suitable for, indeed, the court is given the opportunity to correct an error, albeit not of its making.
The essential facts are simple. The defendant Julian Felder was convicted after a jury trial of robbery in the first degree and grand larceny in the third degree. Defendants Mayso Tucker and Harold E. Wright were convicted, upon their pleas of guilty, of criminal sale of a dangerous drug in the third degree and rape in the third degree, respectively. It appears that in the Felder prosecution Mr. Silver was privately retained and paid a retainer. Thereafter, presumably with no refresher forthcoming, Mr. Silver had himself assigned as counsel pursuant to article 18-B of the County Law. Respecting the other two defendants, his representation was as assigned counsel from the inception.
There is, indeed, a constitutional question posed. Preliminarily, I do not believe it can or should be disposed of by resorting to the rubric that by dint of People v Crimmins (36 NY2d 230) there was no impairment of substantial constitutional rights. To do so, in my opinion, is to beg the question. Gideon v Wainwright (372 US 335), and its issue, mandate beyond peradventure the constitutional right of a defendant charged with a crime to be represented by counsel. If we merely summon the shades of Crimmins, we are avoiding the quintessential problem.
There are substantial constitutional due process questions presented: a short history of the litigation involving one of the defendants suffices. This court, some five years ago, had on appeal, in People v Felder (39 AD2d 373), the conviction of one of the very defendants. (Mr. Silver did not represent the defendant upon that appeal.) Among the issues presented was a rather involved legal dilemma confronting this defendant upon his trial. As a result of the presumption contained in subdivision 4 of section 160.15 of the Penal Law, the quandary *316posed was how the defendant could overcome the statutory presumption that the gun involved was loaded without his taking the stand and thereby inextricably and inescapably admitting having participated in the events. (Parenthetically, this court was then completely unaware that Mr. Silver, the trial attorney, was not a lawyer.)
My brethren in the majority cite People ex rel. Harrington v Martin (263 App Div 922, mot for lv to app den 263 App Div 1025, mot for lv to app den 288 NY 740, cert den 316 US 678), People v Cox (12 Ill 2d 265) and People v Cornwall (3 Ill App. 3d 943). The only opinion addressing itself to the issue presented herein is that of the Third Department in Harrington. The two dispositive sentences therein state: "On the trial the relator was represented by a man named Milligan. It is said that Milligan was not then a member of the bar of the State; however, the relator pleaded guilty to the crime charged and by agreement, between himself and the district attorney, other indictments against him were dismissed.”
Apart from Harrington being a pre-Gideon case and hence of dubious present applicability, the very language casts doubt upon its efficacy. Just what the phrase "not then a member of the bar” imports is unclear. It could readily be speculated that he may have been disbarred or was subsequently admitted. Moreover, the latter sentence reveals that the defendant made his own arrangements with the District Attorney.
The only recent adjudication squarely in point is that in People v Washington (87 Misc 2d 103). Supreme Court Justice Aaron F. Goldstein, presiding at Criminal Term, vacated the judgment of conviction involving another defendant, also represented by Albert Silver. After noting that apparently he was "a competent legM technician” who had indulged in all the customary pretrial proceedings, motions, etc., the court held, nevertheless (p 105): "Notwithstanding all of the foregoing, this court is constrained to hold that a defendant’s right to counsel in a criminal case under both the Federal and State Constitutions means a duly licensed lawyer and nothing less. There just cannot be any substitute for this constitutional mandate. The defendant never had any reason to believe that his 'lawyer’ was unlicensed. On the contrary, he was justified in believing that he was being represented by a competent and recognized lawyer. A defendant’s constitutional right to counsel can only be satisfied by a lawyer admitted to practice before the court.”
*317Regrettably, there was no appeal in Washington. The defendant, presumably disenchanted with his prior "legal representation”, appeared pro se.
People v Cornwall (3 Ill App 3d 943, supra) is readily distinguishable. The attorney there involved, although not admitted to practice in Illinois, had for many years been duly admitted to the Bar of a contiguous State, Iowa. Additionally, there were claims that counsel had not prosecuted an appeal or petitioned for executive pardon.
That holding largely rested on the authority of People v Cox (12 Ill 2d 265, supra). In Cox, however, the Supreme Court of Illinois reversed the conviction and granted a new trial. That defendant, a 14 year old convicted of murder, was represented by an attorney of record who was not admitted to practice in Illinois, and his assistant was newly admitted and was participating "for the experience”. Despite its reservations, noting the possibility of imposition upon the court by a defendant deliberately selecting a nonlawyer, nevertheless, the "attorney” for the defendant having falsely represented his status, the conviction was reversed. The court held that the defendant was entitled to be represented by a duly licensed attorney. Reversal was required since there was a violation of fundamental concepts of fairness. The exact language of the Supreme Court of Illinois is (p 269): "We must agree with the defendant that the term 'counsel’, as it is employed in the constitutional provisions relied upon, means a duly licensed and qualified lawyer, and not an attorney in fact or a layman.”
The majority cite Chapman v California (386 US 18) as excusing insignificant errors. However, in Chapman, the Supreme Court of the United States reversed the conviction. Although under California law the State prosecutor was permitted to comment upon the defendant’s failure to testify, where both the prosecutor and the Judge repeatedly stressed such refusal, it was held that the State had failed to demonstrate beyond a reasonable doubt that such comments had not contributed to the conviction.
People v Almestica (42 NY2d 222), cited in the majority’s opinion as authority for the principle that constitutional error may nevertheless be harmless, is, I believe, inapplicable. The trial issues there presented were, firstly, the manner in which the culprits gained entry into the victim’s apartment and, secondly, the victim’s inability on cross-examination to deter*318mine which of the defendants committed which particular acts during his ordeal. However, the principal issue on appeal, as noted by Chief Judge Breitel writing for the majority, was the admissibility of the evidence, consisting of the contraband and weapons, found later by a police officer when he stopped a taxicab on mere suspicion.
We are not concerned with vitiating a jury verdict as in Dunn v Eickhoff (43 AD2d 580, affd 35 NY2d 698), involving an action in negligence. There the plaintiffs learned of the attorney’s disbarment prior to the case reaching the jury, but failed so to inform the court. Noting, I repeat, that the action was civil in nature, Judge Wachtler, in dissenting, stated (35 NY2d, at p 700): "This court should not condone the participation of a disbarred attorney in court proceedings. Our State’s policy on this is a firm one, and the Legislature has seen fit to impose penal sanctions to deter the practice (Judiciary Law, § 486). This court’s interest in maintaining the integrity of the judicial process is more immediate and our response should be more direct.”
In applying this observation to a criminal proceeding in which defendants have been incarcerated and represented by one who had never been a licensed attorney, I would add a tenfold factor.
I do not believe it is at all germane that this layman may have acted more or less capably than the most skilled lawyer. Surely, one need not expound upon the State’s concern in licensing the profession of law. Whether he did so expertly or inexpertly is totally irrelevant. In licensing, the admitting court or State assures and certifies that the licensee has met minimal standards of education and character promulgated and adhered to by his peers over the centuries. I suggest that if we condone what here occurred, we are rendering a grievous disservice to the public and, also, denigrating our honorable and learned pursuit.
I am not unmindful that setting aside these convictions could well open a Pandora’s box. The problems could be myriad; but so were those spawned by Gideon, Miranda, and hosts of other cases. We have coped with them; we need not despair that we shall be incapable of resolving them juridically and judiciously, be they manifold or singular.
Cohalan and Margett, JJ., concur with Titone, J.; Hawkins, J., dissents and votes to reverse the orders and vacate *319the judgments of conviction, with an opinion, in which Mollen, P. J., concurs.
Orders of the County Court, Nassau County, dated July 29, September 29 and November 22, 1976, affirmed.